Case 1:20-cv-07843-NLH-AMD Document 23 Filed 08/07/20 Page 1 of 5 PageID: 182



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  TRACI WILLIS,                              1:20-cv-07843-NLH-AMD

                   Plaintiff,                  MEMORANDUM OPINION
                                                     & ORDER
        v.


  HOUSING AUTHORITY OF THE CITY
  OF CAMDEN, et al.,

                   Defendants.


APPEARANCES:

JOSEPH P. GUZZARDO
MARK B. FROST & ASSOCIATES
1515 MARKET STREET
STE 1300
PHILADELPHIA, PA 19102

      On behalf of Plaintiff

LOUIS RICHARD LESSIG
BROWN AND CONNERY LLP
360 HADDON AVENUE
WESTMONT, NJ 08108

      On behalf of Defendants

HILLMAN, District Judge

      WHEREAS, Defendants removed Plaintiff’s original complaint

to this Court asserting subject matter jurisdiction under 28

U.S.C. § 1331 for Plaintiff’s federal claims, and supplemental
Case 1:20-cv-07843-NLH-AMD Document 23 Filed 08/07/20 Page 2 of 5 PageID: 183



jurisdiction under 28 U.S.C. § 1367(a) 1 for Plaintiff’s state law

claims; and

       WHEREAS, Plaintiff’s amended complaint [16] asserts only

one count for a violation of New Jersey state law, and Plaintiff

has filed a motion to remand [21] requesting that this Court

decline to continue exercising supplemental jurisdiction under §

1367(a); and

       WHEREAS, Defendants do not oppose Plaintiff’s motion to

remand [22]; and

       WHEREAS, Plaintiff’s voluntary dismissal of her federal

claims through the filing of an amended complaint and her motion

to remand provide a basis for the Court to consider whether, in

its discretion, it should continue to exercise subject matter

jurisdiction over Plaintiff’s state law claim under 28 U.S.C. §

1367(a); and




1   Section 1367(a) provides:

       Except as provided in subsections (b) and (c) or as
       expressly provided otherwise by Federal statute, in any
       civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental
       jurisdiction over all other claims that are so related to
       claims in the action within such original jurisdiction that
       they form part of the same case or controversy under
       Article III of the United States Constitution. Such
       supplemental jurisdiction shall include claims that involve
       the joinder or intervention of additional parties.

28 U.S.C. § 1367(a).

                                     2
Case 1:20-cv-07843-NLH-AMD Document 23 Filed 08/07/20 Page 3 of 5 PageID: 184



      WHEREAS, “Section 1367(c) grants district courts the

discretion to refuse to exercise supplemental jurisdiction when

‘values of judicial economy, convenience, fairness, and comity’

counsel that the district court remand state claims to a state

forum,” Hudson United Bank v. LiTenda Mortg. Corp., 142 F.3d

151, 157 (3d Cir. 1998) (quoting City of Chicago v.

International College of Surgeons, 522 U.S. 156, 167 (1997))

(other citation omitted) (“The whole point of supplemental

jurisdiction is to allow the district courts to exercise pendent

jurisdiction over claims as to which original jurisdiction is

lacking.”); and

      WHEREAS, Section 1367(c) provides:

      (c) The district courts may decline to exercise
      supplemental jurisdiction over a claim under subsection (a)
      if—

            (1) the claim raises a novel or complex issue of State
            law,

            (2) the claim substantially predominates over the
            claim or claims over which the district court has
            original jurisdiction,

            (3) the district court has dismissed all claims over
            which it has original jurisdiction, or

            (4) in exceptional circumstances, there are other
            compelling reasons for declining jurisdiction.

28 U.S.C. § 1367(c); and

      WHEREAS, the Third Circuit “has made clear that, ‘where the

claim over which the district court has original jurisdiction is



                                     3
Case 1:20-cv-07843-NLH-AMD Document 23 Filed 08/07/20 Page 4 of 5 PageID: 185



dismissed before trial, the district court must decline to

decide the pendant state claims unless considerations of

judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so,’” Jacobowitz

v. M & T Mortg. Corp., 372 F. App’x 225, 228–29 (3d Cir. 2010)

(quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788

(3d Cir. 1995) (emphasis in original)); and

      WHEREAS, the Court finds that there are no considerations

of judicial economy, convenience, and fairness to the parties

that provide an affirmative justification for retaining

jurisdiction over the matter because (a) the federal claims over

which this Court had original jurisdiction are no longer in the

case, (b) the only remaining claim concerns violations of the

New Jersey Conscientious Employee Protection Act, N.J.S.A.

34:19-1, et seq., an important state statute, and (c) this

matter is in the earliest stages of litigation and no

substantive decisions have been rendered affecting the claims or

positions of the parties; and

      WHEREAS, the Court finds that it will decline to exercise

supplemental jurisdiction over Plaintiff’s remaining claim under

§ 1367(c)(2) and (3), and the Court will remand the matter to

state court;




                                     4
Case 1:20-cv-07843-NLH-AMD Document 23 Filed 08/07/20 Page 5 of 5 PageID: 186



      THEREFORE,

      IT IS this     7th      day of       August    , 2020

      ORDERED that Plaintiff’s MOTION to Remand [21] be, and the

same hereby is GRANTED; and it is further

      ORDERED that this action be, and hereby is, REMANDED to

Camden County Superior Court, Law Division, CAM-L-1262-20; and

it is finally

      ORDERED that the Clerk of Court shall mark this matter as

CLOSED.



                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                       5
